Citation Nr: 0030475	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right first metacarpal, with 
degenerative joint disease, for the period from December 13, 
1994 until March 27, 1996.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right first metacarpal, with 
degenerative joint disease, for the period on and after March 
28, 1996.

3.  Entitlement to an initial compensable evaluation for 
right hallux valgus.

4.  Entitlement to an initial compensable evaluation for left 
hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted service connection for 
a right thumb fracture, right hallux valgus, and left hallux 
valgus and assigned an initial noncompensable (zero percent) 
evaluation for each of these disabilities.

In a July 1995 rating action, the RO increased the evaluation 
for the veteran's residuals of a fracture of the right first 
metacarpal to 10 percent, effective December 13, 1994 (the 
date of receipt of the veteran's claim).  In a subsequent 
rating decision, issued in August 1999, the RO expanded the 
grant of service connection for this disability to include 
degenerative joint disease of the right first metacarpal and 
increased the disability evaluation to 20 percent as of March 
28, 1996.  As the assigned 20 percent evaluation was not 
effectuated as of the date of the veteran's claim, and as 
these evaluations represent less than the maximum available 
under the applicable diagnostic criteria, the Board finds 
that both the 10 percent evaluation in effect from December 
13, 1994 until March 27, 1996 and the 20 percent evaluation 
in effect from March 28, 1996 are at issue on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The claims of entitlement to initial compensable evaluations 
for right and left hallux valgus will be addressed in the 
REMAND section of this decision.
  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Evidence from the period from December 13, 1994 until 
March 27, 1996 reflects that the veteran's service-connected 
right thumb disorder was productive of pain, tenderness, 
deformity, and a weakened right hand grip; however, there is 
no evidence of unfavorable ankylosis of the right thumb.

3.  Evidence dated on and after March 28, 1996 reflects that 
the veteran's service-connected right thumb disorder is 
productive of painful motion and functional loss of the right 
hand, a deficit to pinprick over the distal phalanx of the 
right thumb, and an inability to approximate the right thumb 
to the palmar crease of the right hand; however, there is no 
evidence of ankylosis involving more than one finger of the 
right hand or of ankylosis of the right wrist.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right first metacarpal, 
with degenerative joint disease, for the period from December 
13, 1994 until March 27, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5224 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the right first metacarpal, 
with degenerative joint disease, for the period on and after 
March 28, 1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5224 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the claim for an increased 
evaluation for the veteran's service-connected right first 
metacarpal disability arises from the veteran's initial 
application for disability compensation filed in December 
1994.  There is no issue as to substantial completeness of 
the application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).  The RO requested and 
received the veteran's service medical records and verified 
his periods of service.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A(c)(1)).  All 
identified relevant post-service medical records have been 
obtained.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  Further, the veteran has 
been accorded several VA examinations in connection with his 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  There is no indication of 
additional potentially relevant and available treatment 
records that the RO has not requested, and there is 
sufficient evidence to proceed with appellate review.

In the appealed March 1995 rating decision, the RO granted 
service connection for residuals of a right thumb fracture in 
light of service medical records showing such a fracture in 
1967, during service.  A noncompensable evaluation was 
assigned, effective from November 13, 1994.  

The RO based the initial noncompensable evaluation on the 
results of VA orthopedic and bones examinations conducted in 
February 1995.  The VA orthopedic examination revealed 
tenderness over the joint of the right thumb, no deformity, 
and normal range of motion.  The diagnoses were degenerative 
arthritis and possible early tendinitis of the right thumb.  
The VA bones examination revealed no evidence of swelling, 
deformity, angulation, false motion, shortening, or intra-
articular involvement, and the same diagnoses were rendered 
as in the VA orthopedic examination report.  

During his June 1995 VA hearing, the veteran reported 
swelling and functional loss of the right thumb, with 
difficulty with such activities as turning a key in a door 
and twisting a knob to open a door.  He indicated that his 
current job involved parts delivery and required driving and 
transporting parts.  Subsequent to this hearing, in a July 
1997 rating action, the RO increased the assigned disability 
evaluation to 10 percent, effective from November 13, 1994, 
on the basis of painful motion and industrial impairment.

In July 1995, the veteran was treated at a VA facility for 
complaints of pain and deformity in the area of the right 
thumb.  An examination of the right thumb revealed tenderness 
and "obvious" deformity.  The assessment was status post 
injury of the right thumb.

In August 1995, the veteran underwent a VA hand, thumb, and 
fingers examination.  During this examination, he complained 
of increasing right thumb pain, with a numb feeling in the 
inside of the thumb.  Upon examination, the right thumb was 
"fairly normal" in appearance.  There was a slight amount 
of swelling in the metacarpal area.  A good radial pulse was 
noted on the right side, but light pressure over the radial 
artery area produced pain.  The veteran was able to oppose 
the right thumb to the base of the fifth finger, although 
this was not done as well with the right hand as with the 
left hand.  Metacarpal phalangeal flexion of the thumb was to 
140 degrees on the right, and interphalangeal flexion was to 
134 degrees.  Wrist extension was to 126 degrees on the 
right.  When the veteran made a fist and placed the right 
thumb on top of it, there was decreased strength on the right 
side resisting an upward force on the thumb.  Grip with the 
right hand was slightly weaker than with the left.  X-rays of 
the right thumb were within normal limits.  The diagnosis was 
status post fractured thumb in 1967, with secondary pain, 
weakness, and limitation of motion.  

The veteran was treated at a VA facility in March 1996 with 
complaints of right thumb pain.  An examination revealed full 
range of motion.  However, a diagnosis of carpal metacarpal 
arthritis of the right thumb was rendered.

During his December 1996 VA hearing, the veteran reported 
that he was working as a foreman and that he operated 
bulldozers, a job which required frequent use of his hands, 
and he indicated that he had to hold his right hand in a 
special way during work.  Otherwise, he would not be able to 
operate a bulldozer for very long.  Specific symptoms 
reported by the veteran included swelling, a burning 
sensation, numbness, and pain.

In January 1997, the veteran underwent a VA neurological 
examination, during which he complained of pain over the 
ulnar aspect of the first metacarpal and right wrist junction 
with motion of the right thumb.  He also complained of some 
numbness over the right thumb.  Upon examination, the veteran 
stated that there was a deficit to pinprick over the distal 
phalanx of the right thumb, but there was no deficit to 
pinprick over the proximal phalanx of the right thumb.  The 
examiner noted that the claimed deficit to pinprick over the 
right thumb could not be attributed to either selective 
median nerve or superficial radial nerve distribution.  In 
rendering an impression, the examiner stated that the 
deficits in sensation over the tip of the right thumb would 
have to be attributed to selective lesions in certain nerves, 
including the ulnar nerve branches supplying the distal part 
of the right thumb, but this examiner also indicated that the 
localization of these lesions was not compatible with an 
injury to the right thumb sustained in 1967.  

During a March 1997 VA orthopedic examination, the veteran 
described pain at the base of his right thumb at the 
carpometacarpal junction, as well as numbness with use.  Upon 
examination, range of motion of the hand was noted to be 
fairly well preserved, and the veteran was able to make a 
fist.  However, he was not able to approximate the thumb to 
the palmar crease; rather, a gap of two centimeters was 
noted.  The assessments were status post fracture of the 
thumb, circa 1967 in an altercation; and arthritis of the 
carpometacarpal junction base of the right thumb secondary to 
the noted fracture.  The examiner noted that pain could 
definitely limit the veteran's functional ability and that 
there was "no question that the right thumb condition had 
progressed since the initial injury."  Also, the examiner 
identified an undetermined amount of limitation of motion 
with continued use and no distinct pain on palpation except 
at the base of the thumb.  The examiner further opined that 
the veteran's right thumb disorder was a limiting factor in 
his employment and that the fracture may have shattered the 
proximal end of the first metacarpal bone and resulted in 
arthritis with use over the years.  X-rays from that date 
revealed mild degenerative changes at the right first 
carpometacarpal joint and an old right gamekeeper's thumb 
fracture.

The veteran also reported pain and thickness of the right 
thumb thenar eminence during a March 1997 VA hand, thumb, and 
fingers examination.  No palpable abnormality was noted on 
palpation of the palm and dorsal hand in the areas where the 
veteran reported pain proximal to the first and second 
metacarpophalangeal joints.  The impression was of normal 
appearing skin, with the veteran reporting a history of pain 
involving the right hand.

In October 1997, the veteran underwent a further VA 
orthopedic examination, during which he complained of pain 
and tenderness directly over the tendon at the base of the 
right thumb and a weakening of grip strength.  He also 
indicated that he was now only working part-time as a result 
of a left ankle injury.  The examiner opined that the 
veteran's pain and degenerative changes of the wrist were 
most likely a direct result of the original injury, as was 
the veteran's swelling of the thumb.  The impression was a 
previous fracture at the base of the right thumb, with 
degenerative changes in the wrist joint now at this time at 
the first metacarpal-carpal joint secondary to the old 
injury, with tendon irritation at the base of the thumb that 
was possibly related to the old injury, radiating pain into 
the wrist, and slightly decreased grip strength.  

In view of the findings of functional limitation of the right 
thumb and wrist, the RO, in an August 1999 rating decision, 
expanded the grant of service connection to include 
degenerative joint disease of the first carpal-metacarpal 
joint and assigned a 20 percent evaluation as of March 28, 
1996.  

The veteran underwent a further VA hand, thumb, and fingers 
examination in November 1999, during which he reported that 
he had previously worked as a foreman but had quit his job 
the previous October.  He indicated that this work would make 
his right thumb "sore for hours, sometimes for three days."  
Upon examination, motion testing of thumb and fingers of the 
right hand revealed that the tip of the right thumb could 
approximate all of the fingers of the right hand.  Also, all 
of the fingers could approximate the median transverse fold 
of the palm of the right hand except for the thumb, which was 
one-half centimeter away from the palm.  The veteran's 
grasping abilities were weak on the right side, with grasping 
of 3/5 and awkwardness due to the right thumb.  He was noted 
to be right-handed and was "grossly" able to write legibly 
with the right hand, but he complained of pain with pushing, 
pulling, and twisting movements.  Some tenderness was noted 
along the base of the thumb on the area of the carpal bones 
and over the right wrist on the area of the right scaphoid 
bone.  Range of motion studies of the right wrist revealed 
active dorsiflexion from zero to 53 degrees, without pain; 
passive dorsiflexion to 60 degrees, with pain; active palmar 
flexion from zero to 75 degrees, without pain; passive palmar 
flexion to 75 degrees, with pain; active radial deviation 
from zero to 15 degrees, without "much" pain; passive wrist 
radial deviation to 15 degrees, with pain; and active and 
passive ulnar deviation from zero to 40 degrees, without 
pain.  The diagnoses were an old right gamekeepers thumb 
fracture or an old avulsion fracture at the base of the right 
first proximal phalanx, and mild degenerative changes of the 
right first carpometacarpal joint.  The examiner further 
opined that the veteran had enough pain that the functional 
abilities of his right hand could be limited, and there was 
evidence of pain on motion and excessive fatigability. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in cases where a claim for a 
higher evaluation (or evaluations, as here) stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for that 
disability for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West. 12 Vet. App 
119 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).

The RO has evaluated the veteran's right thumb disability 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5224 (2000).  Under Diagnostic Code 5010, arthritis 
due to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
warrants a 10 percent evaluation, while unfavorable ankylosis 
of the thumb warrants a maximum 20 percent evaluation.  The 
criteria under this code section remains the same regardless 
of whether the veteran is left-handed or right-handed, as 
here.  See 38 C.F.R. § 4.69 (1999).

For the period from December 13, 1994 until March 27, 1996, 
the veteran's right thumb disability was productive of pain, 
tenderness, deformity, and a weakened right hand grip.  
However, there was no evidence of unfavorable ankylosis of 
the right thumb, and the veteran's painful motion of the 
right thumb was considered by the RO in assigning a 10 
percent evaluation in the noted July 1995 rating action.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); see also 38 
C.F.R. §§ 4.40, 4.45 (1999).  Overall, the Board finds no 
basis for a higher evaluation under Diagnostic Code 5224 
during this time period.  There was also no evidence of 
favorable ankylosis of the wrist in 20 to 30 degrees of 
dorsiflexion (the criteria for a 30 percent evaluation under 
Diagnostic Code 5214) or ankylosis involving any fingers 
other than the thumb (as would warrant consideration for a 
higher evaluation under Diagnostic Codes 5216 through 5223).  
Therefore, the Board finds no basis whatsoever for an 
evaluation in excess of 10 percent for the veteran's right 
thumb disorder for the period from December 13, 1994 until 
March 27, 1996.  

The Board has also reviewed the evidence for the period on 
and after March 28, 1996 and observes that this evidence 
reflects increased painful motion and functional loss of the 
right hand, as well as a deficit to pinprick over the distal 
phalanx of the right thumb and an inability to approximate 
the right thumb to the palmar crease of the right hand.  This 
symptomatology clearly reflects a right hand disability 
picture that is more severe than that shown in the evidence 
dated prior March 1996.  However, the assigned 20 percent 
evaluation, which was predicated on the increased functional 
loss of the right hand and wrist in the noted August 1999 
rating decision, is the maximum available under Diagnostic 
Code 5224.  See DeLuca v. Brown, supra.  Again, there is no 
evidence of favorable ankylosis of the wrist in 20 to 30 
degrees of dorsiflexion (the criteria for a 30 percent 
evaluation under Diagnostic Code 5214) or ankylosis involving 
any fingers other than the thumb (as would warrant 
consideration for a higher evaluation under Diagnostic Codes 
5216 through 5223).  Finally, the Board notes that there is 
no evidence of paralysis of the ulnar or median nerve 
associated with the service-connected disability at issue 
such that an increased evaluation would be warranted under 
either Diagnostic Code 8515 or 8516.  As noted above, the 
January 1997 neurological examination indicated that any 
medial or ulnar nerve lesions affecting the veteran's right 
hand were not related to the injury to the right thumb 
sustained in service.  38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8516 (2000).  As such, the Board finds no basis for an 
evaluation in excess of 20 percent for the veteran's right 
thumb disability for the period on and after March 28, 1996.  

In reaching the conclusions noted above, the Board has 
considered the doctrine of "staged" ratings under Fenderson 
but finds that the ratings assigned by the RO in this case 
fully encompass the gradually increasing levels of 
symptomatology of the veteran's service-connected right thumb 
disorder during the pendency of this appeal.  The Board also 
acknowledges that all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  However, as the 
preponderance of the evidence is against the veteran's 
present claims, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  
The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right thumb disorder, has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran has indicated 
that he is not currently working, he has not supplied 
employment records or other documentary evidence indicating 
an unusual level of industrial impairment as a result of the 
disability at issue.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for residuals of a fracture of the right first 
metacarpal, with degenerative joint disease, for the period 
from December 13, 1994 until March 27, 1996 is denied.

The claim of entitlement to an evaluation in excess of 20 
percent for residuals of a fracture of the right first 
metacarpal, with degenerative joint disease, for the period 
on and after March 28, 1996 is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for initial compensable 
evaluations for right and left hallux valgus.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (2000); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

The Board observes that while the November 1999 VA orthopedic 
examination report contains information relevant to the 
veteran's claims, including range of motion findings, there 
is no objective information whatsoever regarding pain, 
functional loss, or fatigability.  These factors must be 
considered under 38 C.F.R. §§ 4.40 and 4.45 (2000).  See 
DeLuca v. Brown, 8 Vet. App. at 204-07; see also VAOPGCPREC 
9-98 (Aug. 14, 1998) (some injuries to the foot may affect 
range of motion, such as fractures and dislocations in the 
subtalar, midtarsal, and metatarsophalangeal joints).  Also, 
under 38 C.F.R. § 4.59 (2000), a minimum compensable 
evaluation may be warranted in cases of actually painful 
joints.

Additionally, the Board observes that these claims have not 
been addressed by the RO in any way since the July 1995 
Supplemental Statement of the Case that was issued following 
the veteran's June 1995 VA hearing, the testimony from which 
the Board has accepted in lieu of a signed Substantive 
Appeal.  See 38 C.F.R. § 20.202 (2000).  However, both the 
noted November 1999 VA orthopedic examination report and a 
July 1995 VA medical record were added to the record 
following the issuance of the July 1995 Supplemental 
Statement of the Case and contain evidence pertinent to the 
veteran's claims.  The failure of the RO to issue a 
Supplemental Statement of the Case in view of this evidence 
constitutes a procedural error requiring a remand by the 
Board.  See 38 C.F.R. §§ 19.9, 19.31 (2000).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected right and 
left hallux valgus.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies, including range of motion 
studies and x-rays, should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to describe 
whether, and, if so, to what extent, the 
veteran's right and left hallux valgus 
disabilities are productive of actual 
pain, painful motion, functional loss due 
to pain, and/or excess fatigability.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to initial compensable 
evaluations for right and left hallux 
valgus.  If the determination of either 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.  This Supplemental Statement of 
the Case should address all relevant 
evidence added to the record since the 
issuance of the July 1995 Supplemental 
Statement of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 14 -


